Citation Nr: 0015399	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  He thereafter had many years of service in the 
Commonwealth of Puerto Rico Army National Guard, and was 
recalled to active duty from December 1984 to May 1985.  The 
veteran was also recalled to active duty in support of 
Operation Desert Shield/Storm from January 3, 1991 to July 6, 
1991.  He served in Southwest Asia (SWA) from February 17, 
1991, to June 13, 1991.

The appellant is the veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied the appellant's claim for 
service connection for the cause of the veteran's death.


REMAND

The appellant contends, in essence, that she is entitled to 
service connection for the cause of the veteran's death.  She 
alleges that the veteran must have incurred a mental disorder 
in service given the short period of time between his return 
from the Persian Gulf and his death.  As part of her 
substantive appeal, she also notes that the veteran was in 
pain and restless secondary to a kind of herpes condition 
which he claimed was due to a fly sting in Kuwait.

Generally, in order to establish service connection for the 
cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was either 
the principal cause of death or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (1999).  A service-connected 
disability will be considered to be the principal cause of 
death when it, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  38 C.F.R. § 
3.312(b) (1999).

In the instant case, the RO denied service connection finding 
that there was no evidence of treatment, complaints, findings 
or diagnosis for any condition in service which may be causal 
or have a causal relationship with the veteran's suicide.  
Moreover, it was noted that service connection was not in 
effect for any disability at the time of the veteran's death.

Notwithstanding, the Board observes that the RO has failed to 
consider alternative bases upon which the benefit sought may 
be granted.  Consequently, in order to accord due process, 
and avoid any prejudice to the appellant, the Board must 
remand this case for readjudication.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

As a preliminary matter, it is noted that service connection 
may also be granted for the cause of death by suicide where 
it is established that at the time of death there was mental 
unsoundness due to or the proximate result of a service-
connected disease or injury.  Where the evidence shows no 
reasonable adequate motive for suicide, it will be considered 
to have resulted from mental unsoundness and the act itself 
considered to be evidence of mental unsoundness.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances that could lead a 
rational person to self-destruction.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.302; see also Sheets v. Derwinski, 
2 Vet. App. 512.  In the absence of a determination of an 
unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §§ 3.301(a), 3.302(a) (1999).

Since the veteran's death occurred within three months 
following his active duty service in SWA during the Persian 
Gulf War, the criteria pertaining to direct and presumptive 
service connection, as well as the Persian Gulf regulations, 
must also be considered by the RO for purposes of determining 
service-connection.  See 38 U.S.C.A. § 1101 (West 1991); 38 
C.F.R. §§ 3.307, 3.309, 3.317 (1999).

In addition, it is observed that prior efforts to obtain 
medical records pertaining to the veteran's Persian Gulf 
service from both the National Personnel Records Center 
(NPRC) and the PRANG have proven unsuccessful.

Prior to rendering a final decision as to whether the 
veteran's claim for entitlement to service connection is 
well-grounded, however, the VA has a responsibility to obtain 
all service records which are highly likely to be pertinent 
to the issue of service connection.  See Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999).  This responsibility is 
heightened when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). "The only 
way to adjudicate a veteran's claim properly and fairly is to 
obtain all pertinent records."  Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992); cf. Simington v. Brown, 9 Vet. 
App. 334, 335 (1996) (per curiam order); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Accordingly, the Board finds that 
the RO should make a final attempt to secure complete service 
medical records pertaining to the veteran's Persian Gulf 
service.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center, as well as the 
Commonwealth of Puerto Rico Army National 
Guard, and request that they conduct a 
search and provide copies of any 
additional inpatient, clinical, hospital 
or laboratory reports pertaining to the 
veteran.  In addition, a copy of the 
veteran's service personnel records 
should also be obtained.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry. All records received in response 
to these requests, including 
documentation of any negative results of 
search inquiries, should be associated 
with the claims folder.

2.  The RO should contact the City of New 
York Police Department, or other 
appropriate authority, and request that 
they provide copies of the complete 
investigative report, list of evidence 
considered, and a coroner's report or 
other final ruling on the cause of the 
veteran's death.

3.  The RO should then review the 
additional evidence and consider if 
service connection for the cause of the 
veteran's death is proper in light of the 
additional criteria cited above.

4.  If this determination remains 
unfavorable to the appellant in any way, 
she should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the appellant and her representative 
should be afforded the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case. The purpose of the REMAND is to accord due process of 
law.  No action is required of the appellant until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

